Name: Commission Regulation (EC) No 1847/94 of 27 July 1994 amending Regulation (EC) No 1606/94 relating to the exemption from the import levy for certain products in the cereals'sector laid down in the Agreements between the European Community and the Republic of Bulgaria and Romania and repealing Regulation (EC) No 335/94
 Type: Regulation
 Subject Matter: Europe;  European construction;  international trade;  trade policy;  plant product
 Date Published: nan

 No L 192/20 Official Journal of the European Communities 28 . 7 . 94 COMMISSION REGULATION (EC) No 1847/94 of 27 July 1994 amending Regulation (EC) No 1606/94 relating to the exemption from the import levy for certain products in the cereals' sector laid down in the Agreements between the European Community and the Republic of Bulgaria and Romania and repealing Regulation (EC) No 335/94 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3641 /93 of 20 December 1993 on certain procedures for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community of the one part, and the Republic of Bulgaria of the other part ('), and in parti ­ cular Article 1 thereof, Having regard to Council Regulation (EC) No 3642/93 of 20 December 1993 on certain procedures for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community of the one part, and Romania of the other part (2), and in particular Article 1 thereof, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals (3), as last amended by Regulation (EEC) No 2193/93 (4), and in particular Article 9 thereof, Whereas Commission Regulation (EC) No 1 606/94(5) amending Commission Regulation (EC) No 335/94 (6) mistakenly reproduced the text of the latter Regulation with the necessary amendments already incorporated ; whereas in order to avoid confusion it is necessary to amend the title of Regulation (EC) No 1606/94 and to repeal Regulation (EC) No 335/94 ; Article 1 Regulation (EC) No 1606/94 is hereby amended as follows : 1 . The title is replaced by the following : 'Commission Regulation (EC) No 1606/94 of 1 July 1994 relating to the exemption from the import levy for certain products in the cereals' sector laid down in the Agreements between the European Community and the Republic of Bulgaria and Romania, and repea ­ ling Regulation (EC) No 335/94.' 2. The following Article is inserted : 'Article 6a Regulation (EC) No 335/94 is hereby repealed.' Article 2 This Regulation shall enter into force on the date of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 July 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 333 , 31 . 12. 1993, p. 16. (2) OJ No L 333, 31 . 12 . 1993, p. 17. 0 OJ No L 181 , 1 . 7. 1992, p. 21 . (4) OJ No L 196, 5 . 8 . 1993, p. 22 . 0 OJ No L 168 , 2 . 7. 1994, p. 3 . (  ¬) OJ No L 43, 16 . 2. 1994, p. 4.